861 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene WOODS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3690.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1988.

Before MERRITT, BOYCE F. MARTIN Jr. and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that a daughter of the petitioner signed and filed the petition for review from the Benefit Review Board's denial of black lung benefits.


3
This court does not have jurisdiction to consider the appeal.  The petition for review was not filed in this court by the petitioner, his attorney or a person otherwise entitled to petition the same court for review of the same order.  Fed.R.App.P. 15(a).  This court's jurisdiction to review final decisions of the Benefits Review Board is found in section 422(a) of the Black Lung Benefits Act, 30 U.S.C. Sec. 932(a), incorporating section 21(c) of the Longshoreman's and Harbor Workers' Compensation Act, as amended, 33 U.S.C. Sec. 921(c).   Coleman v. Director, Office of Workers' Compensation Programs, 829 F.2d 3 (6th Cir.1987) (per curiam).  The petition for review in this case was filed by a nonparty with no standing to appeal.  Persons who are not parties of record may not appeal an order or judgment in the absence of extraordinary circumstances.   In re Proceedings Before Fed.  Grand Jury (Conforte), 643 F.2d 641, 643 (9th Cir.1981).


4
It is therefore ORDERED that the petition for review be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.